Brown, Judge:
These appeals to reappraisement have been, stipulated and submitted for decision by counsel for the parties hereto.
On the agreed facts, I find the dutiable values of the merchandise identified on the invoices by the item number 35/1056 and by the initials G. R. G. of Examiner Geo. R. Gulick, are the unit prices as shown by the typewritten figures on said invoices plus the cost of packing as invoiced. As to any other merchandise involved, the proper values are the values returned by the appraiser. Judgment, will be rendered accordingly.